Title: To Benjamin Franklin from John Jay, [18] June 1779
From: Jay, John
To: Franklin, Benjamin


Sir
In Congress Philadephia June [18] 1779.
I enclose you Acts of Congress of the 5th. and 18th. Instant respecting Bills of Exchange for two Million four hundred thousand Livres Tournois Principal and four hundred thirty two thousand Livres Interest drawn on you in Favor of Monsieur de Beau Marchais, and payable in the several Sums and at the respective Periods specified in the enclosed Schedule. Sensible of Monsieur Beau Marchais’s Efforts to serve these United States and of the seasonable Supplies he has from Time to Time furnished Congress are earnestly disposed to make him this Payment. They would gladly have done it in Produce; but the State of our Finances, and the hazardous Navigation render it impracticable. We flatter ourselves that you will be able to discharge the respective Drafts with Punctuality. If Difficulties occur you will have Time to represent them to Congress who will exert all the Means in their Power to prevent any Loss or Disappointment to Monsieur de Beau Marchais.
I have the Honor to be Sir with great Respect and Esteem Your most obedt Servant
John JayPresidt.
To The Hon’ble Benjamin Franklin Esqr. Minister Plenipotentiary for the United States of America at the Court of France.
 
Endorsed: Letter J. Jay Esq Dated June 1779 with Papers relative to M. Beaumarchais’ Affairs. recd. June 12. 1780
